United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                     UNITED STATES COURT OF APPEALS
                                                                   October 25, 2006
                          FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk


                               No. 05-30971
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                                     v.

     MONIQUE JASON,

                                            Defendant-Appellant.



         Appeal from the United States District Court for the
                     Eastern District of Louisiana
                              (04-CR-248)



Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     Monique Jason challenges the district court’s denial of her

motion    to   suppress   evidence   discovered   pursuant   to   a   postal

inspector’s consensual search of her vehicle.         We affirm.

                                I. BACKGROUND

     Between November, 2003, and March, 2004, multiple customers



     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
complained to the United States Postal Service that gift cards

routed through New Orleans’ main office, where Monique Jason

worked, had been stolen. After discovering that one of the missing

gift cards had been used in conjunction with Ms. Jason’s bank card,

a postal inspector placed four test letters, containing gift cards

and cash, in a tray with other first class mail for Ms. Jason to

process.

     The postal inspectors, observing and videotaping Ms. Jason

from a surveillance position, watched Ms. Jason remove the four

brightly colored test letters and an additional letter from the

tray, and exit the mail room toward the loading dock.      Shortly

thereafter, an inspector saw Ms. Jason discard the letters, torn

open and without the cash and gift cards, in a dock trash can.

     The postal inspectors placed Ms. Jason under arrest and

removed her to an office in an adjacent building.        Ms. Jason

consented to a search of her purse, and inspectors recovered the

bank card that had been used in conjunction with the missing gift

cards. The inspector also asked Ms. Jason for permission to search

her automobile, parked in a nearby lot, “for any evidence of stolen

mail matter.” She signed a consent form that explicitly authorized

agents to search her car for “any letters, papers, materials, or

other property, which is contraband or evidence and any mail

matter.”   Ms. Jason wrote the words “any mail matter” on the form

in her own handwriting.

     During the search of the vehicle, which Ms. Jason watched

                                 2
without objection, the inspector noticed a Wal-Mart receipt in the

trunk.    He noticed that the purchase had been made using multiple

gift cards, and recognized the receipt as potential evidence

related   to   the   mail   theft.    After       seizing   the   receipt,   the

inspector traced the gift cards indicated on the receipt to the

original purchasers, and learned that the cards had been mailed

locally and processed through the main office where Ms. Jason

worked, but had never been received by the intended recipients.

     The district court denied Ms. Jason’s motion to suppress the

receipt and a jury convicted her on multiple counts of possessing

stolen mail matter and unlawful delay of mail.

                            II. STANDARD   OF   REVIEW

     Whether the inspectors exceeded the scope of consent during

their search of Ms. Jason’s automobile is a question of law.

United States v. Mendoza-Gonzalez, 318 F.3d 663, 666 (5th Cir.

2003).    We review a district court’s conclusions of law de novo.

United States v. Mendez, 431 F.3d 420, 425 (5th Cir. 2005).

                               III. DISCUSSION

     Ms. Jason argues that postal inspectors exceeded the scope of

the consent she gave to search her vehicle when they read a Wal-

Mart receipt found in the trunk. Additionally, she argues that the

inspectors exceeded the scope of the plain view doctrine by moving

the receipt closer in order to read it.

     When reviewing a consensual search, we consider (1) whether


                                      3
the consent was voluntarily given, and (2) whether the search was

within the scope of the consent granted.                See United States v.

Rich, 992 F.2d 502, 505 (5th Cir. 1993).                Given that Ms. Jason

previously stipulated that she gave consent voluntarily, we must

consider only whether the inspectors exceeded the scope of that

consent.

     The scope of a consensual search is limited to the scope of

the consent granted.         See Florida v. Jimeno, 500 U.S. 248, 251

(1991). Ms. Jason argues that the scope of her consent limited the

vehicle search to “stolen mail matter,” particularly mail items

stolen immediately before her arrest.          She bases this argument on

her subjective belief that the inspectors were not looking for

other incriminating evidence.       However, “[t]he question [of scope]

is not to be determined on the basis of the subjective intentions

of the consenting party or the subjective interpretation of the

searching officer.”      Mendoza-Gonzalez, 318 F.3d at 667 (citation

omitted).

     “Under the Fourth Amendment, ‘[t]he standard for measuring the

scope   of   a   suspect’s   consent   .   .   .   is   that   of   ‘objective’

reasonableness — what would the typical reasonable person have

understood by the exchange between the officer and the suspect?”

Id. at 667 (citing Jimeno, 500 U.S. at 251).             “Although objective

reasonableness is a question of law, the factual circumstances are

highly relevant when determining what the reasonable person would


                                       4
have believed to be the outer bounds of the consent that was

given.” Id. (citation omitted).

     The postal inspector testified that he told Ms. Jason that he

was going to search “for any evidence of stolen mail matter.”   The

consent form, which was read and explained to Ms. Jason, and which

she helped complete and signed, unambiguously authorized inspectors

to seize “any letters, papers, materials, or other property, which

is contraband or evidence . . . .”     The form did not limit the

search to any specific object.

     Given that the postal inspector had probable cause at the time

of the search to believe that Ms. Jason had stolen gift cards from

the mail and redeemed them at retail stores, a store receipt was

reasonably related to stolen mail.    It certainly fell within the

description of “evidence” on the consent form that Ms. Jason

signed.1

     Given that the inspectors did not exceed the scope of consent,

we need not reach Ms. Jason’s plain view argument.

     For the foregoing reasons, we AFFIRM the district court.




     1
      Further, “the defendant, as the individual ‘knowing the
contents of the vehicle,’ has the ‘responsibility to limit the
scope of the consent.’” Id. (quoting United States v. McSween, 53
F.3d 684, 688 (5th Cir. 1995)(citations omitted)).

                                  5